                                                                      ~5--~
 2

 3

 4

 5

 6

I
►

 s                    UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10
     JESUS HERNANDEZ,                             Case No. 20-10094-JLS (JEM)
t~
                                Petitioner,
12
                                                  J UDGMENT
13                         V•

t4   GAMBOA,
15                              Respondent.
16

t~         In accordance with the Order Accepting Findings and Recommendations of
i8   United States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21
     Dated: May 13, 2021                                         Y
22                                                       JOSE INE L. STATON
                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
